COLEMAN, J.
The appellants sued the appellees for a breach of covenants of warranty contained in a deed executed by the appellees to the plaintiffs. Thereupon the appellees filed the present bill, to have the deed *169of conveyance reformed as to the description of the land, and to enjoin the action at law. No other court has jurisdiction to reform, a deed, and relief will always he granted upon proper averments, if the evidence is sufficient. The proof must be clear and convincing, but the law does not require that the facts be proven beyond all reasonable doubt, as it does to authorize a conviction in criminal cases.—Johnson v. Crutcher, 48 Ala. 368; Tyson v. Chestnut, 100 Ala. 571; Smith v. Allen, 102 Ala. 406; Campbell v. Hatchett, 55 Ala. 548; Turner v. Kelly, 70 Ala. 85.
An unintentional mistake of a material character' is plainly averred in the bill, and there was no error in overruling the demurrer to complainant’s bill. The answer is ingeniously drawn, but is obviously evasive as to One or. more material allegations of the bill, where it is alleged that complainant informed the respondent during the negotiations for the sale, that his line wás hounded on the west by the right of way of the railroad, and that the lands he proposed to .sell, lay east of the railroad. It is also clearly established, that the rejection of the first deed tendered was on account of a defect in the title to the northwest quarter of the southeast quarter of section one, and had no reference what'ever to the south half of the southeast quarter of said section, the subject of the present litigation. This is shown not only by other testimony, .but the written agreement of the parties,.supervised by their respective counsel, establish this fact. The record is very volumnious, and a detailed- discussion of the testimony would not be profitable to the profession or to the parties. After a full consideration of ‘ all the legal evidence, the evidence shows beyond all reasonable controversy, not to say beyond all reasonable doubt, that the complainant is entitled to have the deed of conveyance reformed, and the decree of the .chancellor granting the relief must be affirmed.
To the original bill, Edna Morris, wife of complainant, was -made a party respondent. She prayed that her answer might be taken as a cross-bill,- and prayed for reformation also. The chancery court granted relief upon the cross-bill. She was not bound' by the cov*170enants of warranty in the deed of her husband to the respondent. The only effect of joining with her husband in the deed, was to convey her dower interest. The statute expressly makes this provision.- — Code of 1896, § 1514. The bill shows that she had no other interest in thé land. Her answer, which is conclusive on her in this case, expressly avers that she had no other interest in the land conveyed, and the evidence leaves no reasonable doubt of the truth of these averments. She had a perfect defense at law, and as a cross-bill, it is without equity. No benefit could possibly result to respondent by a review of the case. So far as the decree of the chancery court granted relief on the cross-bill, it is reversed and annulled, and a decree will be here rendered, denying relief on the cross-bill. With this modification, the decree of the chancery court is affirmed. The cross-complainant will be taxed with one-fourth of the costs of this appeal, and with the cost of the answers to the cross-bill in the chancery court.
Modified and affirmed.